Citation Nr: 1202670	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  08-09 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a left calf/knee disability.



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 21, 1992 to May 6, 1992; December 7, 2003 to March 17, 2005; June 3, 2006 to June 23, 2006; and February 7, 2008 to March 17, 2009.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.


FINDING OF FACT

A left calf/knee disability is not attributable to service.  


CONCLUSION OF LAW

A left calf/knee disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  A February 2007 RO letter informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The letter also notified the Veteran that that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in compliance with Dingess.

Regarding the duty to assist, VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not of record.  The Veteran was afforded a VA Feet examination in February 2007.  No further examination is necessary because, as set forth in detail below, the injury sustained during service was to the right, not the left, lower extremity.  Service connection for right calf sprain diagnosed as right leg posterior tibialis tendon Type II was granted in an August 2010 rating decision.  The service records clearly showed which extremity was affected.  Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA.

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Finally, additional treatment records were received subsequent to the issuance of the January 2011 supplemental statement of the case (SSOC).  As these records are duplicative and/or not relevant to the left lower extremity, remand for the issuance of an additional SSOC is not required.


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  The Veteran is competent to report what the Veteran can observe and feel through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau. 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In January 2007, the Veteran's claim for VA disability benefits was received.  In that claim, he indicated that on July 18, 2006, he injured his left calf while working in a duty job at Macallister in Oklahoma.  He also indicated that on June 16, 2006, he had previously injured his right leg while stationed in Germany. 

A DA Form 2173, dated June 16, 2006, shows that the Veteran injured his right leg while playing basketball.  VA medical records show that on June 26, 2006, the Veteran was seen for right lower extremity complaints due to trauma sustained while playing basketball in Germany, consistent with the Veteran's report that he had injured his right leg in June 2006.  

Thereafter, on July 18,  2006, the date of a subsequent DA Form 2173, it was noted that the Veteran had previously injured his right calf while activated in Europe 30 days before (the June 2006 injury), and that this injury had been exacerbated.  He had pain after working for the past week.  

VA treatment records dated July 24, 2006 show that the Veteran was treated for mild swelling with tenderness and hematoma of the left leg.  It was noted that he would be evaluated by Dr. R. on that same day.  The corresponding treatment note from Dr. R. shows dated that same day shows that the Veteran was actually treated for his right leg.  The impression was history of Achilles tendon rupture, right leg.  Subsequent VA treatment records dated through 2007 refer to only the right leg.   

On a December 2007 Functional Capacity Certificate, the Veteran reported having tendonitis of his right leg which prevented walking long distances in combat boots, but did not mention the left calf.  About a year later, in a December 2008 DA Form 2173, it was documented that another injury to the right lower extremity was sustained while the Veteran was playing baseball.  In sum, all reports of injury, including on the July 18, 2006 date provided by the Veteran, referred to the right leg.  

In conjunction with his claim, the Veteran was afforded a VA examination in February 2007.  At that time, he reported to the examiner that during annual training in Oklahoma, he was moving a military wood frame which fell and hit his left calf area.  The examiner indicated that the Veteran had residual left calf trauma with persistent left knee ligament strain.  However, this notation of injury does not coincide with the report in the service records, as noted above.  In June 2009, the Veteran was examined by VA again.  At that time, he reported that he had right calf pain and that in 2006, he had suffered right calf pain and the strain of the tendon while playing basketball.  The right leg was examined, and, as previously noted above, service connection has been granted for right calf sprain diagnosed as right leg posterior tibialis tendon Type II.

Although the Veteran asserts that he suffered a left calf injury on July 18, 2006, the DA Form 2173 for that date documents an injury to the right side, not the left side.  It was described as an exacerbation of the prior right lower extremity injury which had occurred the prior month.  The Board finds it unlikely that the Veteran, who was seen and treated for all right-sided injuries, with corresponding multiple DA Forms 2173, would fail to report an injury to the left side.  In his notice of disagreement, the Veteran indicated that he had submitted medical evidence which referred to his left leg, right leg, and a prostate condition.  However, in his VA Form 9, the Veteran only makes reference to his June 2006 right leg injury and there is no further mention of the left leg in his correspondence with VA or to a VA examiner.  

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau; see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan.  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Although the Board finds that the Veteran is competent to report a left calf injury/pain, he is not credible in his report that there was an injury to the left calf during service on July 18, 2006.  The injury was clearly documented on the right side, on the date he provided VA, and references an exacerbation of the prior right leg injury.  The Board finds that it would not be reasonable that the Veteran would have reported only an injury to the right side of the exact nature he says occurred on the left side, rather than reporting it on the left side.  The Veteran suffered multiple problems with regard to his right lower extremity, and service connection has been granted for right-side residuals.  The VA notation of a left leg problem on July 24, 2006 appears to have been in error, as the corresponding examination by a doctor on that same day was of the right leg.  Although the February 2007 VA examiner indicated that the Veteran had residual left calf trauma with persistent left knee ligament strain (presumably attributable to service), this is not probative given that the documentation clearly shows that the in-service injury was sustained to the right leg.  The Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate because other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  As such, this medical opinion it is of little probative value.  

In light of the foregoing, the Board finds that the Veteran did not sustain injury to his left calf on July 18, 2006.  There is no record reflecting injury to the left lower extremity during service.  All injuries were sustained to the right lower extremity.  

As such, service connection for a left calf disability is not warranted.  The preponderance of the evidence is against the claim.


ORDER

Service connection for a left calf/knee disability is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


